 4:17-cv-03078-RFR-MDN Doc # 58 Filed: 09/07/21 Page 1 of 1 - Page ID # 6831




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARCO E. TORRES, JR.,

                       Petitioner,                                    4:17CV3078

        vs.
                                                                        ORDER
SCOTT FRAKES, Director, Nebraska
Department of Correctional Services;

                       Respondent.


       IT IS ORDERED that the Motion for Withdrawal of Appearance and Appointment of
Substitute Attorney (Filing No. 57) filed in this case by Susanne Bales, as counsel of record for
Petitioner, is granted. Attorney Susanne Bales is granted leave to withdraw as counsel for
Petitioner and shall no longer receive electronic notice in this case. Assistant Federal Community
Defender Stephen A. Ferrell is substituted as counsel of record for Petitioner.



       Dated this 7th day of September, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
